t c memo united_states tax_court michael k jones petitioner v commissioner of internal revenue respondent docket no filed date patrick j o'brien for petitioner aretha jones for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule continued and adopts the opinion of the special_trial_judge that is set forth below opinion of the special_trial_judge powell special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively petitioner resided in ridgefield connecticut at the time the petition was filed the issues are whether petitioner had unreported income from the brownson institute whether petitioner had itemized_deductions exceeding the standard_deduction amount and whether the additions to tax are applicable the facts may be summarized as follows prior to petitioner had been a seminary student in philadelphia pennsylvania in petitioner left the seminary and moved to washington d c to seek employment as a professional writer by the end of petitioner had accepted a job as a speech writer with the u s department of energy doe this appointment was subject_to obtaining a security clearance however petitioner began working as an employee in either late or very early in and the security clearance was obtained in february or march of during this time continued references are to the tax_court rules_of_practice and procedure petitioner continued to interview with other prospective employers dinesh d'souza d'souza is an officer with the brownson institute the institute and a long-time friend of petitioner at times during their friendship d'souza lent funds to petitioner that he had repaid d'souza also served as a guarantor on a loan petitioner received from a financial_institution at the time of the trial petitioner was repaying that loan the institute publishes crisis a magazine dealing with religious issues however the institute does not engage in any other type of publishing activity petitioner had previously submitted and been paid for articles published in crisis d'souza also was aware of petitioner's aspiration to write a book tentatively titled the questioning catholic while pursuing his seminary studies in d'souza agreed to help petitioner finance the continuation of his theology studies rather than directly lending money to petitioner d'souza had the institute transfer dollar_figure to petitioner from its account there were no notes or other documents executed to show that a bona_fide debt was created between petitioner and the institute no security was given and no interest was required from petitioner d'souza did not discuss the transfer with other officers of the institute apparently d'souza expected repayment to come from royalties that might be generated by the questioning catholic petitioner returned to the seminary in september of and completed his studies as of the date of trial petitioner has not written the book nor has he repaid the loan respondent received a form_w-2 from doe showing wage income of dollar_figure and a form 1099-misc from the institute reflecting the payment of dollar_figure to petitioner respondent also received a form 1099-int from perpetual savings bank indicating an interest payment in the amount of dollar_figure and a form 1099-g from the commonwealth of virginia indicating payment of a state tax_refund in the amount of dollar_figure petitioner does not recall receiving the form 1099-misc from the institute while petitioner filed returns in the past he does not recall whether he prepared or filed a return for respondent did not receive a return for petitioner's taxable_year and prepared a substitute return for him respondent determined that the wages interest and state tax_refund were includable in gross_income respondent also determined that the dollar_figure payment received from the institute was includable in gross_income in determining petitioner's tax_liability respondent allowed one personal_exemption and the standard_deduction of a single filer in the amount of dollar_figure respondent also determined that petitioner was liable for the tax on self- employment income on the dollar_figure payment received from the institute petitioner has the burden_of_proof on each of the issues in dispute rule a petitioner's records have been lost this however does not relieve him of his burden cady v commissioner tcmemo_1990_260 petitioner concedes that he received the wages from doe petitioner did not offer any evidence with regard to the interest_income or the state tax_refund and we sustain respondent on these issues furthermore while petitioner testified that he incurred some job search expenses and that he made some charitable_contributions he did not show that the deductions for these expenses exceeded the standard_deduction amount regarding the funds received from the institute it is well established that funds received as a loan do not constitute taxable_income to the recipient 198_f2d_357 2d cir affg 16_tc_649 for tax purposes a bona_fide debt is one arising from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs further under sec_102 gross_income does not include amounts received 'out of petitioner testified that he made charitable_contributions of approximately dollar_figure each week or dollar_figure for the year he also testified that he had job search expenses of approximately dollar_figure each month for the first or months of petitioner also contends that his monthly living_expenses of dollar_figure were deductible as job search expenses however he was employed from at least very early in and these expenses were nondeductible living_expenses sec_262 affection respect admiration charity or like impulses' or from a 'detached and disinterested generosity' as a gift 363_us_278 quoting 343_us_711 and 351_us_243 osborne v commissioner tcmemo_1995_71 we agree with respondent that no bona_fide debt existed between petitioner and the institute there was no agreement of any type between them regarding repayment of the funds petitioner offered no security and no interest was required or paid however this does not dispose_of the issue as the testimony made clear the institute served merely as a conduit to effectuate a transfer of funds from d'souza to petitioner the institute provided the funds solely upon d'souza's request it did not receive any services by petitioner and it did not acquire any publishing or royalty rights held by petitioner it is also clear that d'souza intended the transfer to be either a gift or a loan to petitioner under either scenario however the dollar_figure is not taxable_income to petitioner and we need not explore the issue further it also follows that petitioner would not be liable for any_tax on self-employment_income respondent determined that petitioner was liable for an addition_to_tax under sec_6651 for failure_to_file a return sec_6651 provides for an addition_to_tax in the case of a failure_to_file a return unless it is established that the failure was due to reasonable_cause and not due to willful neglect petitioner has not established that he filed a return or that the failure_to_file was due to reasonable_cause respondent's records indicate that petitioner did not file a return for the year at issue petitioner acknowledges that some additional tax in excess of withholding would have been due and he has not shown that any additional_amount was paid indeed petitioner cannot recall preparing or mailing the return petitioner had timely filed his federal_income_tax returns for other years and knew that he was required to file a return it may be that petitioner was at the seminary during this time and his mail service may not have been reliable petitioner may not have actually received his forms w-2 and however the lack of records does not relieve a taxpayer from the obligation to file a return 56_tc_1324 affd without published opinion 496_f2d_876 5th cir we sustain respondent's determination on this issue respondent also determined that petitioner was liable for an addition_to_tax pursuant to sec_6654 for failure to pay estimated_tax under sec_6654 individuals are generally required to pay in four equal installments during the year a required_annual_payment that equals the lesser_of i percent of the tax shown or required to be shown on the return or ii percent of the tax shown on the individual's return for the previous year where an individual is subject_to wage withholding the total amount of tax withheld during the year is deemed to have been paid in equal amounts on the due_date of each installment sec_6654 petitioner reported and paid tax in the amount of dollar_figure for and doe withheld federal_income_tax in the amount of dollar_figure during the year thus petitioner made the required_annual_payment in the installments mandated by sec_6654 accordingly there is no underpayment of estimated_taxes for the year at issue based on the foregoing decision will be entered under rule
